Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 5, 2020

                                    No. 04-19-00715-CV

THE STATE OF TEXAS, ex. rel. Todd A. Durden, In his Official Capacity as County Attorney
                       of Kinney County, Texas, Relator,
                                   Appellant

                                             v.

 Rick ALVARADO, In his Official Capacity as District and County Clerk of Kinney County,
Texas, Respondent; and Kinney County, Texas, By and Through Its Governing Body the Kinney
County Commissioners Court, Being James T. 'Tully' Shahan, In his Official Capacity as County
 Judge; Mark Frerich, In his Official Capacity as County Commissioner; Joe Montalvo, In his
Official Capacity as County Commissioner; Dennis Dodson, In his Official Capacity as County
                                        Commissioner,,
                                          Appellees

                 From the 63rd Judicial District Court, Kinney County, Texas
                                    Trial Court No. 4863
                          Honorable Sid L. Harle, Judge Presiding


                                       ORDER
       Appellant has filed motions for extension of time in which to file appellant’s briefs.
Appellant’s motions are GRANTED. Appellant’s briefs are due on or before August 7, 2020.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court